Case 1:18-cv-00694-GJQ-ESC ECF No. 913 filed 09/03/19 PageID.14168 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DENHOLLANDER, et al.                        )
                                            )   Lead Case No. 1:17-cv-00029-GJQ-ESC
                            Plaintiffs,     )
                                            )   Member Case No. 1:18-cv-00978-GJQ-
v.                                          )   ESC
                                            )
MICHIGAN STATE UNIVERSITY,                  )   Hon. Gordon J. Quist
et al.,                                     )
                                            )
                            Defendants.     )
                                            )
                                            )



        ORDER GRANTING PLAINTIFF’S MOTION AND BRIEF FOR
      VOLUNTARY DISMISSAL WITH PREJUDICE OF CLAIMS AS TO
      DEFENDANTS MICHIGAN STATE UNIVERSITY, THE BOARD OF
       TRUSTEES OF MICHIGAN STATE UNIVERSITY, MSU SPORTS
       MEDICINE, DOUGLAS DIETZEL, KATHIE KLAGES, JEFFREY
     KOVAN, WILLIAM STRAMPEL, AND DESTINY TEACHNOR-HAUK

       Plaintiff’s Motion and Brief for Voluntary Dismissal with Prejudice of Claims as

to Defendants Michigan State University, the Board of Trustees of Michigan State

University, MSU Sports Medicine, Douglas Dietzel, Kathie Klages, Jeffrey Kovan,

William Strampel, and Destiny Teachnor-Hauk is GRANTED. All of Plaintiff Jane Doe

MJ’s claims against Defendants Michigan State University, the Board of Trustees of

Michigan State University, MSU Sports Medicine, Douglas Dietzel, Kathie Klages,

Jeffrey Kovan, William Strampel, and Destiny Teachnor-Hauk in member case Jane Doe

MJ v. Michigan State University, et al., No. 1:18-cv-00978 are dismissed with prejudice.

       IT IS SO ORDERED.

                                                       /s/ Gordon J. Quist
                                                    ________________________________
 Dated: September 3, 2019                           GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
